"If any husband shall willfully abandon his wife without providing adequate support for such wife and the child or children which he has begotten upon her, shall be deemed guilty of a misdemeanor," etc. Bat. Rev., ch. 32, sec. 119.
Under this statute the defendant was indicted and convicted, and soon after was again indicted, not having lived with or provided support for his wife since the time he abandoned her in the first instance, to which he pleaded autrefois convict.
Is this a continuous abandonment, and indictable? In another case the husband abandoned his wife before the passage of the act, and continued to neglect to provide her with support, and did not return after its passage, for which he was indicted; and it was held that he was not guilty, on the ground that the gist of the offense was the act of separation and not merely its continuance, and we adhere to the same conclusion.S. v. Deaton, 65 N.C. 496.                               (420)
Statutes intending to make an act punishable from day to day are usually drawn in express terms or by plain inference. No such language is employed in the statute under consideration.
PER CURIAM.                           Affirmed.
Cited: S. v. Davis, 79 N.C. 603. *Page 282